Citation Nr: 1827867	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether the character of the Appellant's service constitutes a bar to receiving VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Appellant served on active duty from September 1981 to February 1984 and received an other than honorable discharge.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 administrative decision of the VA RO.


FINDING OF FACT

The Appellant's misconduct in service was willful and persistent; it did not consist of mere minor offenses offset by otherwise honest, faithful and meritorious service, and he was not insane at the time he committed the misconduct in service.


CONCLUSION OF LAW

The character of the Appellant's discharge from service is a bar to receiving VA compensation benefits.  38 U.S.C. § 5303 (2012); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims.  VA issued a September 2009 notice to the Appellant that informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim.  All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that VA's duties to notify and assist have been met.

For benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d) (2017).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a).  A claimant receiving a discharge under "other than honorable" conditions may be considered to have been discharged under dishonorable conditions in certain circumstances.  38 U.S.C. § 5303; 38 C.F.R. § 3.12.  A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  An act is willful misconduct when it involves deliberate or intentional wrongdoing with knowledge of, or wanton and reckless disregard for, its probable consequences.  38 C.F.R. § 3.1(n).  A discharge because of a minor offense, however, is not considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  

With that said, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1991).  Being absent without leave (AWOL) has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See, e.g., Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and half months of AWOL was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct and, by analogy, persistent misconduct).

A discharge under dishonorable conditions bars the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  For the purpose of this regulation, an "insane" person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs so as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

Turning to the facts in this case, the Appellant enlisted into service in September 1981.  On October 22, 1982, the Appellant received a non-judicial punishment as a result of appearing at the Navy Regional Maintenance Center in Pearl Harbor without his uniform on or about October 8, 1982, with a subsequent four-day period of unexcused AWOL that lasted from October 8, 1982, to October 12, 1982.  As a result, the Appellant was restricted to barracks for 30 days and was to forfeit $50 monthly for two months.  

Pursuant to a February 4, 1983 special court-martial, the Appellant was found to have been in possession of marijuana and drug abuse paraphernalia on or about November 17, 1982.  The Appellant was additionally found to have willfully disobeyed a lawful order from his superior petty officer on or about November 20, 1982.  The Appellant was additionally found to have been AWOL for a 16-day period of time from November 23, 1982, to December 9, 1982.  The Appellant was confined to hard labor for 75 days (with the period in excess of 45 days suspended), forfeited $250 monthly for three months, and was reduced to pay grade E-1.  On March 11, 1983, the Appellant was released from confinement and restored to full duty.  On October 14, 1983, the Appellant received a non-judicial punishment after willfully disobeying a lawful order from a superior petty officer on or about September 27, 1983.  The Appellant was to forfeit $100 monthly for two months and was restricted to Ford Island for 15 days.  

In January 1984, the Appellant stated that he used marijuana one to two times monthly.  The evaluating clinician noted that the Appellant's motivation, insight, and judgment regarding counseling and rehabilitation was poor.  On February 2, 1984, the Chief of Naval Personnel recommended that the Appellant consequently be separated from the naval service with an other than honorable discharge by reason of misconduct due to drug abuse.  On February 28, 1984, the Appellant was discharged under other than honorable conditions, with the narrative reason for separation listed as "misconduct: drug abuse".  

In addition to these personnel issues, the Board sees the Appellant was diagnosed with, and received continuing treatment for, a thyroid disorder (Graves' disease) in service.  A November 1982 Medical Board found that the Appellant was in his usual state of health until August 1982, at which time he complained of "bulging eyes".  The Appellant was assessed as clinically hyperthyroid, and he complained of tremulousness, dry eyes, neck fullness, and hyperactivity.  During a November 1982 examination, the Appellant was euthyroid and in no acute distress.  The Appellant's prognosis was excellent.  The Appellant was recommended to participate in six months of limited duty.  In an August 1983 Medical Board, it was noted that the Appellant had responded well to treatment until July 1983, when he again began to experience symptoms associated with hyperthyroidism.  It was recommended that the Appellant again participate in six months of limited duty.  During the Appellant's February 1984 separation examination, he was noted to be psychiatrically normal.  

Following service, in May 1984, the Appellant applied for a correction of his military record, seeking for the conditions of his discharge to be changed to honorable as a result of his medical care.  In July 1984, the Board of Correction of Naval Records declined to change the conditions of the Appellant's discharge, noting that the Appellant needed to first petition the Navy Discharge Review Board (NDRB) for an upgraded discharge to general or honorable; the NDRB could not change a discharge to a medical discharge.  

Turning to an analysis of these facts, the Board finds that the weight of the evidence supports a finding that the Appellant's discharge was indeed the result of willful and persistent misconduct.  In a less than one-year period, from October 1982 to September 1983, the Appellant had two instances of being AWOL for a total of 20 days, two instances of willfully disobeying lawful orders, one instance of possession of drug paraphernalia and marijuana, and one instance of appearing without a uniform.  Significantly, even following the Appellant's February 4, 1983 special court-martial addressing his illicit drug use, a clinician, in January 1984, noted that the Appellant used marijuana up to twice monthly and had poor motivation, insight, and judgment for counseling or rehabilitation.  The Board thus finds that the Appellant was not discharged because of a mere minor offense, but was instead discharged as a result of a pattern of behavior that interfered with the Appellant's military duty and resulted in multiple non-judicial punishments in addition to a special court-martial.  

The Appellant has offered several mitigating factors in support of instead finding that his in-service misconduct was not willful and persistent.  The Appellant has primarily claimed that his in-service diagnosis with, and continuing treatment for, Graves' disease was the cause of his in-service disciplinary issues.  In November 2013, the Appellant alleged that he was "kicked out" of service as a result of the medications that he took to treat his Graves' disease.  During the Appellant's November 2014 hearing before the undersigned, the Appellant attributed his in-service behavioral issues to symptoms such as moving from a state of hyperthyroidism to hypothyroidism.  The Appellant indicated that the medication treating his Graves' disease was "never right" in service.  

While the Board has considered these contentions, it observes that the Appellant, while in service, did not in any way attribute his misconduct to his Graves' disease.  Furthermore, no clinician has attributed the Appellant's in-service misconduct, ranging from willfully disobeying orders, to drug use, to periods of AWOL, to appearing without a uniform, to his Graves' disease.  Furthermore, though clinicians noted that the Appellant complained of  "hyperactivity" in association with periods of hyperthyroidism, clinicians found the Appellant to be psychiatrically normal in service, including at the time of the Appellant's February 1984 separation from service.  Accordingly, the Board finds that the Appellant's in-service treatment for Graves' disease (and its attendant manifestations) does not change the Board's finding that the Appellant's in-service misconduct was willful and persistent.  Furthermore, the Board finds that the Appellant was not insane at the time that he committed the series of offenses that led to his discharge, nor does the Appellant so contend.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  

The Board similarly places little probative weight in the Appellant's other arguments that his in-service misconduct was not willful and persistent.  For example, during his November 2014 hearing before the undersigned, the Appellant referred to the in-service stresses of receiving stitches in his leg and experiencing marital stress.  The Appellant's personnel and medical treatment records in no way relate such stresses to his misconduct, which the Board has otherwise found to be willful and persistent.

In sum, the Board agrees with the October 2010 Administrative Decision of the RO and finds that the character of the Appellant's discharge from service is a bar to payment of VA compensation benefits.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The character of the Appellant's service constitutes a bar to receiving VA benefits.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


